186 S.E.2d 192 (1972)
13 N.C. App. 462
STATE of North Carolina
v.
Richard Rom ELLEDGE.
No. 7123SC702.
Court of Appeals of North Carolina.
February 2, 1972.
*194 Atty. Gen. Robert Morgan by Asst. Atty. Gen. Eugene Hafer for the State.
J. Gary Vannoy, Whicker, Vannoy & Moore, North Wilkesboro, for defendant appellant.
PARKER, Judge.
Appellant's first two assignments of error are directed to Judge Exum's denial of his motion to be permitted to withdraw his pleas of guilty and denial of his motion to remand the case for a preliminary hearing. These assignments of error are without merit and are overruled.
This criminal proceeding was commenced 18 March 1970 by issuance of a warrant charging defendant with the two felonies for which he was ultimately sentenced. Defendant was arrested on this warrant on 8 May 1970. On 1 June 1970 he was brought for a preliminary hearing before the Mayor's Court of the Town of North Wilkesboro, district courts not yet having been established in Wilkes County. G.S. § 7A-131(3). He waived preliminary hearing before the Mayor's Court and agreed to be bound over to the next regular session of Superior Court to be held in Wilkes County. At the time he did this he was indigent and was not represented by counsel. He now contends that his constitutional rights were violated in that he was not represented by counsel when he waived the preliminary hearing. He further contends that because his rights had been violated at that time, Judge Exum committed reversible error when he later refused to permit him to withdraw his pleas of guilty and denied his motion to remand the case for preliminary hearing. We do not agree.
Withdrawal of a plea of guilty after its acceptance by the court is not a matter of right, and a motion to be allowed to do so is addressed to the sound discretion of the trial court. State v. Wynn, 278 N.C. 513, 180 S.E.2d 135; State v. Crandall, 225 N.C. 148, 33 S.E.2d 861; State v. Morris, 2 N.C.App. 611, 163 S.E.2d 539. On the present record no abuse of discretion on the part of the trial court has been made to appear.
The rule announced in Coleman v. Alabama, 399 U.S. 1, 90 S.Ct. 1999, 26 L.Ed.2d 387, decided by the United States Supreme Court on 22 June 1970, three weeks after defendant here had waived preliminary hearing, is not to be applied retroactively. State v. Hager, 12 N.C.App. 90, 182 S.E.2d 588. Prior to the decision in Coleman, the Supreme Court of North Carolina had held in Gasque v. State, 271 N.C. 323, 156 S.E.2d 740, that the waiving of a preliminary hearing by a defendant in a criminal proceeding in this State was not such a "critical stage" of the proceeding as to require the presence of counsel, absent anything in the record to indicate that the defendant was actually prejudiced thereby. In the present case, as in Gasque, nothing in the record indicates that defendant was in the slightest degree prejudiced by the fact that he was not represented by counsel when he was brought before the Mayor's Court for preliminary hearing or *195 that he was in any way prejudiced by his action in waiving that hearing. It is true that by G.S. § 7A-451, which was enacted by the Legislature in 1969, defendant was entitled to be provided with services of counsel at the time he waived the preliminary hearing in this case, but the failure to accord him this statutory right at that time did not, under the circumstances of this case, as a matter of law require the striking of his subsequently tendered pleas of guilty, made by him while represented by counsel and accepted by the trial court only after conducting a searching inquiry which was fully recorded and which fully supports the court's recorded determination that defendant's pleas were "freely, understandingly and voluntarily" made. Defendant does not contend on this appeal, nor does anything in the record even suggest, that defendant's pleas of guilty were in the slightest degree induced by the fact that he was not accorded his statutory right to the appointment of counsel at the time he was brought before the court for the preliminary hearing or by the fact that he waived such a hearing. What was said by Parker, C. J. in the opinion in State v. Caldwell, 269 N.C. 521, 526, 153 S.E.2d 34, 38, is pertinent here:
"Defendant has not shown that there has been any violation of his fundamental constitutional rights or that he was denied the substance of a fair trial in a situation where he was not in a position to protect himself because of ignorance, duress, or other reasons for which he should not be held responsible. The record shows affirmatively that defendant, who was represented by counsel, understood the charges against him, the nature and effect of his pleas of guilty, and the maximum sentences which might lawfully be imposed upon him if he entered such pleas, and that he entered the pleas of guilty to the offenses charged voluntarily, without threats or inducements or promises, and with a full understanding of the effect and possible consequences of such pleas of guilty."
Furthermore, defendant's pleas of guilty, understandingly and voluntarily made at a time when he was fully accorded assistance of counsel, waived constitutional rights, among them the right to trial by jury and the incidents thereof, far more fundamental than were his rights to receive a preliminary hearing or to receive advice of counsel before waiving such a hearing. Appeal from the sentence imposed upon his pleas of guilty, made under the circumstances of this case, presents for review only one question, whether error of law appears on the face of the record proper. State v. Greer, 270 N.C. 143, 153 S.E.2d 849; State v. Caldwell, supra. None appears on the face of the present record.
Appellant's final assignment of error is that he was denied his constitutional right against self incrimination when he was required to testify as a witness for the State in the trial of the case of "State v. Jerry Wayne Bauguess," in which Bauguess was being tried for the same crimes to which defendant had already pleaded guilty. The Bauguess trial took place in Superior Court held in Wilkes County in June 1971, almost a year after defendant, Richard Rom Elledge, had entered his pleas of guilty, but prior to the time sentence was imposed upon defendant Elledge. Defendant objected to being required to testify in the Bauguess trial on the grounds that his testimony would tend to incriminate him of the same offenses to which he had already pleaded guilty. Judge Exum, presiding at the Bauguess trial, after ascertaining that defendant Elledge had already pleaded guilty, overruled the objection and required Elledge to testify. Defendant then testified, giving a detailed account of the manner in which he had committed the crimes, but exonerating Bauguess.
The question presented by appellant's final assignment of error is whether the privilege against self-incrimination ends with a defendant's plea of guilty or continues until after he has been sentenced. On this question we find no controlling decision by the Supreme Court of this State, *196 and authorities elsewhere are divided. See Annotation, 9 A.L.R.3d 990. However, a careful examination of the record in the case now before us makes abundantly clear that the present appellant was in no way prejudiced by being required to testify. While his testimony comprised a detailed confession of guilt, it placed him in no more heinous light than had his previously entered formal pleas of guilty. The sentence ultimately imposed was certainly not unduly severe, and nothing in the record even tends to suggest that his sentence was in the slightest degree increased because of anything which he said while testifying at the Bauguess trial. While recognizing the logic of those authorities which hold that the privilege against self-incrimination continues until after sentence is imposed, we hold that defendant under the circumstances of this case suffered no prejudice in being required to testify. Accordingly, appellant's final assignment of error is overruled.
We note that the information signed by the solicitor, which contained the charges against defendant and on which he consented to be tried, is referred to in the record as a "presentment." "In this jurisdiction, the accepted definition of the word `presentment' is as follows: `A presentment is an accusation of crime made by a grand jury on its own motion upon its own knowledge or observation, or upon information from others without any bill of indictment, but since the enactment of G.S. § 15-137 trials upon presentments have been abolished and a presentment amounts to nothing more than an instruction by the grand jury to the public prosecuting attorney to frame a bill of indictment.'" State v. Wall, 271 N.C. 675, 157 S.E.2d 363. Judge Exum noted the error in nomenclature in the present record and correctly held that, despite this error, the so-called "presentment" in the present case was effective as an information of the solicitor. It fully complied with the requirement of G.S. § 15-140.1 that "[t]he information shall contain as full and complete a statement of the accusation as would be required in an indictment."
On this appeal we find
No error.
CAMPBELL and MORRIS, JJ., concur.